Name: Commission Regulation (EEC) No 2619/90 of 11 September 1990 amending Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 134, 28 . 5. 1990, p. 1 . 0 OJ No L 202, 9. 7. 1982, p. 23. (&lt;) OJ No L 223, 11 . 8 . 1987, p. 5. \ No L 249/8 Official Journal of the European Communities 12. 9 . 90 COMMISSION REGULATION (EEC) No 2619/90 of 11 September 1990 amending Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 1 340/90 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1 836/82 (3), as last amended by Regulation (EEC) No 2418/87 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; whereas experience gained has shown that a time limit for. informing successful tenderers must be specified and provision made regarding the consequences resulting from a failure to remove the cereals within the period for payment ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1836/82 is hereby amended as follows : 1 . Point (c) in Article 8 (2) is deleted ; 2. Article 15 is replaced by the following : 'Article 15 Intervention agencies shall immediately notify all tenderers of the outcome of their tenders. They shall forward a statement of award of contract to successful tenderers by registered letter, or written telecommuni ­ cation within three working days from the notification referred to above.' ; 3 . the following paragraphs are inserted after the first paragraph of Article 16 : 'Cereals awarded and not removed within the period for payment shall be deemed, for all purposes, to have left storage on expiry of that period. In that case, as regards sales on the internal market, the offer price shall be adjusted in the light of the quality characteris ­ tics described in the notice of invitation to tender. The successful tenderer shall bear the costs of removal from storage of cereals removed after the period for payment,' ; 4. the second indent in Article 17 (2) is replaced by the following : '  the selling price has been paid within the period specified and, in the case of sale for export where the price paid is lower than the minimum price for a sale on the Community market, in accor ­ dance with Article 5 ( 1 ), (2) and (3), a security has been lodged covering the difference between the two prices ; 5. in Article 17 (3) and (5), 'the security referred to in Article 8 (2) (c)' is replaced by 'the security referred to in the second indent of paragraph 2'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1990.